Hon. H. Clyde McLendon          Opinion No.v-n80
county Attorney
Zavala County                   Re: Legality of creating
Crystal City, Texas                 a water control and lm-
                                    provement district com-
                                    posed of 'Uvaldeand
                                    Zavala Counties to con-
                                    tract with a rain making
                                    company to Increase the
Dear Sir:                           normal rainfall.
        We refer to your request which reads in part
as follows:
        "'Under existing statutes and constl-
    tutlonal provisions,would It be lawful to
    form or create a water control and lmprove-
    ment district composed of the whole of
    Uvalde and Zavala Counties for the purpose
    of contractingwith a ralnmaking.companyto
    increase the normal rainfall over said dls-
    trlct, having the power to levy,arldcollect
    a tax on all property in the dls~i3ct to pa7
    the costs of the rain Increasingcontract?''
        Section 59 of Article XVI, Constitutionof Texas,
provides:
        "(a) The conservationand developmentof
    all of the natural resources of this State,
    Including the control, storing, preservation
    and distributionof Its storm and flood wa-
    ters, the waters of Its rivers and streams,
    for irrigation,power and all other useful
    purposes, the reclamation and Irrigation of
    Its arid, semi-arid and other lands needing
\   Irrigation,the reclamationand drainage of
    Its over-flowed lands, and other lands need-
    ing drainage, the conservationand develop-
    ment of Its forests, water and hydra-electric
    power, the navigation of Its Inland and coast-
    al waters, and the preservationand conserva-
    tion of all such natural resources of the State
It38   Hon. Ii.Clyde HcLenaon,page 2 (V-1180)


           are each and all hereby declared public rights'
           and duties; and the Legislature shall pass all
           such laws as may be appropriatethereto.
               "(b) There may be created within the State
           of Texas, or the State may be divided Into, such
           number of conservationand reclamationdistricts
           as may be determinedto be essential to the ac-
           complishmentof the purposes of this amendment
           to the constitution,which districts shall be
           governmentalagencies and bodies politic and
           corporatewith such powers of governmentand
           with the authority to exercise such rights, prlv-
           lleges and functions concerning the subject matter
           of this amendment as may be conferredby law.
              '"(c) The Legislatureshall authorize all
           such indebtednessas may be necessary to pro-
           vide all Improvementsand the maintenance there-
           of requialte to the achievement of the purposes
           of this amendment,and all such indebtedness
           may be evidencedby bonds of such conservation
           and reclamationdistricts, to be Issued under
           such regulatlohsas may be prescribed by law
           and shall also, authorize the levy and collec-
           tion within such districts of all such taxes,
           equitablydistributea,as may be necessary   for
           the payment of the Interest and the creation
           of a sinking fund Tar the payment of such bonds;
           and also for the maintenance of such districts
           and improvements,and such Indebtednessshall
           be a lien upon the property assessed for the
           payment thereof; provided the Legislatureshall
           not authorize the Issuance of any bonds or pro-
           vide for any Indebtednessagainst any reclama-
           tlon district unless such proposition shall first
           be submittedto the qualified property tax-pa lng
           voters of such district and the propositiona?I opt-
           ed."
               Article 7880-3,   V.C.S., provides In part:
               "WaterControl and ImprovementDistricts
           may be organizedunder the provisions of Sec-
           tion 59, of Article 16 of the Constitutionfor
           any one or more of the purposes therein provided
           as follows:
                                                                  189
Hon. R. Clyde McLendon,page 3 (V-1180)


         "'Includingthe control, storing, pre-
    servation and dl8trlbutlOn of Its waters and
    flood waters, the waters of its rivers and
    streams, for Irrigation,p.owerand all other
    useful purposes, the reclamationand lrrlga-
    tlon of Its arid, semi-aridand other lands
    needing Irrigation,the reclamationand drain-
    age, the conservationand development of Its
    rorests, waters and hydra electric power, the
    navigation of Its coastal and Inland waters,
    and the preservationand conservationof all
    such natural resources of the State,'; . . .n
         Moisture   ln the air   does   not
                                       appear to be a natural
resource within the terms and meaning of the above-quoted
constltutlonalprovlslon. Therefore, It Is our opinion that
a water control and improvementdistrict may not be created
for the purpose of contractingwith a rain-making company
to increase the normal rainfall over such area.
                        SUMMARY
          There la no statutory or conetltutlonal
     authority for the creation of._
                                   a water control
     and Improvement district for tne purpose or
     contractingwith a rain-makingcompany to
     increase the normal rainfall over the dls-
     trict.
APPROVED:                                     Yours very truly,
J. C. Davis, Jr.                                PRICE DANIEL
County Affairs Division                       Attorney Qeneral
Jesse P. &ton, Jr.
Reviewing Assistant
Charles D. Mathews
First Assistant
                                              By.
                                               4i!!i%k&
                                                    Assistant
BA:mw